EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Sebald on July 30, 2021.
The application has been amended as follows: 
In the claims, claims 1, 6 and 19 are amended, claims 7 and 18 are cancelled.

1.	(CURRENTLY AMENDED) A method for producing a three-dimensional body in a stereolithographic process, comprising: 
	curing individual layers of a photosensitive material by a curing radiation to solidify the photosensitive material and form a cured body, the photosensitive material being proximate a reference layer and deforming the reference layer as curing progresses;
	emitting a passive measuring radiation into the reference layer during solidification of the photosensitive material and, as a result of internal reflection, a first portion of the measuring radiation is coupled into the reference layer, with a second portion of the measuring radiation emerging from the reference layer, wherein internal reflection changes as the emerging radiation is disturbed by the reference layer deforming, wherein the measuring radiation is infrared radiation having a first source and the curing radiation has a second source different from the first source;

continuously monitoring production of the body based on the changes of reflection of the emerging measuring radiation disturbed from the reference layer deforming in the measuring areas proximate the formed body being detected; and
separating the cured photosensitive material from the reference layer. 

6.    (CURRENTLY AMENDED) A method for producing a three-dimensional body in a stereolithographic process, comprising:
curing a photosensitive material by radiation, the photosensitive materials being proximate a reference layer and deforming the reference layer as curing progresses:
emitting measuring radiation into [[a]] the reference layer, as a result of internal reflection, a first portion of the measuring radiation is coupled into the reference layer, with a second portion of the measuring radiation emerging from the reference layer, wherein the measuring radiation is infrared radiation having a first source and the curing radiation has a second source different from the first source;
wherein reflection occurs within the reference layer and with the first portion of the measuring radiation remains remaining within the reference layer, wherein reflection changes as the emerging radiation is disturbed by the reference layer deforming as curing progresses:
continuously and selectively detecting changes in the reflection of the emerging measuring radiation simultaneously in a plurality of measuring areas by a sensor; and
separating the cured photosensitive material from the reference layer.

19. (CURRENTLY AMENDED) A method for producing a three-dimensional body in a stereolithographic process, comprising:
curing a photosensitive material by radiation to create a plurality of formed layers solidify the photosensitive material and form a cured body, the photosensitive materials being proximate a reference layer, wherein the reference layer deforms layer as curing progresses:
emitting measuring radiation into [[a]] the reference layer, wherein as a result of internal reflection, a first portion of the measuring radiation is coupled into the reference layer, with a second portion of the measuring radiation emerging from the reference layer, wherein the first portion of the measuring radiation is greater than the second portion of the measuring radiation wherein reflection changes as the emerging radiation is disturbed by the reference layer deforming as curing progresses, wherein the measuring radiation is infrared radiation having a first source and the curing radiation has a second source different from the first source;
continuously and selectively detecting changes in the reflection of the emerging measuring radiation from being disturbed by the deformation of the reference layer as curing progresses, the detecting occurring simultaneously in a plurality of measuring areas by a sensor; and
separating the cured photosensitive material from the reference layer..



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicants overcome the previously applied prior art for the reasons of record and by the further defining the distinction between the reference layer and photosensitive material.  The teachings of Lim (2009/0267269) are also made of record.  Lim teaches a method of curing layers of a formed body and also measuring radiation – but Lim uses the curing radiation to measure the process, but specifically teaches a non-infrared.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715